
	

114 SRES 480 ATS: Supporting the designation of May 2016 as “Mental Health Month”.
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 480
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2016
			Mr. Cassidy (for himself, Mr. Murphy, Mr. Alexander, and Mrs. Murray) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of May 2016 as “Mental Health Month”.
	
	
 Whereas mental health and the emotional well-being of individuals in the United States are foundational issues that affect individual, family, and community quality of life and economic prosperity;
 Whereas studies note that individuals with serious mental illness die, on average, 25 years earlier than individuals in the general population;
 Whereas individuals with mental illness, behavioral health disorders, or co-occurring substance use disorders can recover through treatment that includes psychosocial therapy, clinical treatment, and peer support, alone or in combination with behavioral, psychiatric, psychological, or integrated medical services;
 Whereas prevention strategies can prevent or delay the onset of many mental health conditions; Whereas recovery-oriented interventions such as supported employment, supported housing, and supported education have been shown to improve outcomes for individuals with mental illness;
 Whereas mental illness impacts individuals across the United States and in every walk of life; Whereas nearly 44,000,000 adults in the United States live with mental illness and 20 percent of children and adolescents have a diagnosable mental health disorder;
 Whereas 1 in 25 individuals in the United States has lived with a serious mental illness, such as schizophrenia, bipolar disorder, or major depression;
 Whereas approximately 1/2 of students age 14 or older with a mental illness drop out of school and 70 percent of adolescents in the juvenile justice system have a mental illness;
 Whereas the average delay from the onset of symptoms of mental illness to therapeutic intervention for teens is between 8 and 10 years;
 Whereas suicide is the 10th-leading cause of death in the United States and leads to the death of more than 41,000 individuals in the United States each year;
 Whereas negative perception and stigma continue to be associated with mental illness, which contributes to individuals not seeking needed care;
 Whereas nearly 15 percent of men and 31 percent of women in jails have a serious mental illness, such as schizophrenia, major depression, or bipolar disorder; and
 Whereas it would be appropriate to observe May 2016 as “Mental Health Month”: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of Mental Health Month to reduce the stigma associated with mental illness and to encourage individuals to seek care;
 (2)recognizes that mental well-being is critically important and linked to the well-being of individuals, communities, and the economy in the United States;
 (3)supports the integration of national and local community efforts to promote public awareness of mental health and to support individuals and families affected by mental illness; and
 (4)encourages the people of the United States to view Mental Health Month as a chance to promote mental health wellness, to ensure access to services, and to improve the quality of life of individuals living with mental illness.
			
